Citation Nr: 1224631	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asbestosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from September 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The claim for service connection for asbestosis was originally denied in a June 2003 rating decision, which the Veteran did not timely appeal.

2. The evidence received since the June 2003 RO decision is duplicative, cumulative, and redundant and/or does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for asbestosis.


CONCLUSIONS OF LAW

1. The June 2003 RO rating decision that denied service connection for asbestosis is final.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2. Evidence received since the final June 2003 RO decision, which denied a claim of entitlement to service connection for asbestosis, is not new and material, and thus the claim is not reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the Veteran is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, in a December 2007 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA. 

The Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The December 2007 notice letter sufficiently complies with the holding in Kent given the facts of this case.  In particular, the letter specifically informed the Veteran of the type of evidence that was lacking in the prior denial and of the type of evidence that was necessary to reopen the claim.  The notice letter explained what type of information constitutes new and material evidence.  The Veteran was informed that his claim was previously denied because the evidence did not show that the claimed condition began in or was aggravated by service, and that any evidence submitted must relate to that fact.  

Additionally, the Board observes that, while the Veteran initially construed his November 2007 claim to reopen as a request for a VA examination and an increased rating for asbestosis, the December 2007 notice letter sufficiently explained that service connection for that disability had not yet been granted as his prior claim had been denied and that the determination was final.  That letter went on to detail the process and requirements for reopening the claim, as discussed at length supra.  It also notified the Veteran that VA could not provide the requested examination until the claim was reopened.

In light of the foregoing, the Board finds that the December 2007 notice letter sufficiently complied with the provisions of Kent v. Nicholson and the other VCAA notice requirements, set forth above.  As such, there is no further duty to notify under the VCAA given these facts.

Next, with respect to the duty to notify, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claim file includes the Veteran's service treatment records, service administrative personnel records, and post-service treatment records.  

The Board notes that the Veteran has not been afforded a VA examination in response to his request to reopen the claim; however, the Board finds that no such examination is required in this case.  The Veteran was afforded a VA examination in connection with his initial claim.  For new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented. 38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2008).  The 2007 notice letter informed the Veteran that VA could not provide a medical examination or obtain a medical opinion until his claim was successfully reopened.  As the Board concludes below, no new and material evidence has been presented in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  Moreover, the Board finds that, given the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to address the relevant law and facts at issue in this appeal.

II. New and Material Evidence

Pertinent Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2002).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 'presumption of credibility' doctrine continues to be binding precedent).

Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001. See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran in this case filed his application to reopen his claim of entitlement to service connection for asbestosis in November 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

Under the provisions of 38 C.F.R. § 3.156(a) currently in effect, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Pertinent Facts and Analysis

The Veteran's claim for entitlement to service connection for asbestosis was originally denied in a June 2003 RO rating decision.  In the notice of decision letter dated in June 2003, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appeal rights.  The Veteran did not appeal the decision and, thus, it became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

In November 2007 the Veteran filed a request to reopen the claim and submitted additional evidence.  The Board acknowledges that, in its subsequent February 2008 rating decision, the RO effectively reopened the asbestosis claim, considered the claim on the merits, and denied it.  Nevertheless, when, as here, the prior final decision was an unappealed RO rating decision, the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

For the reasons set forth below, the additional evidence submitted fails to be new and material as required by 38 C.F.R. § 3.156(a).

Evidence of record at the time of prior denial

The evidence of record at the time of the June 2003 rating decision was comprised of: a 2003 VA examiner's medical opinion, service treatment records, service administrative personnel records, private treatment records from Drs. M. and K. dated 1999-2000, a sleep study dated in 2001, and a statement by Dr. J dated in 2003.  Neither the treatment nor administrative service records made any reference to asbestos exposure or asbestosis.  The sleep study and statement by Dr. J. are silent on the topic of asbestosis, referring only to sleep apnea and seizures.

Private treatment records from Drs. M. and K. include an independent medical examination by Dr. M. and a chest x-ray interpretation by Dr. K.  Dr. K's chest x-ray reading, dated July 1999, reports findings of interstitial lung disease and pleural thickening/plaques, all consistent with asbestos exposure/asbestos-related disease.  In August 2000, based on an interview and examination of the Veteran, pulmonary function studies, Dr. K.'s x-ray, and other diagnostic tests, Dr. M. concluded that the Veteran has pulmonary asbestosis and asbestos-related pleural disease.  Dr. M.'s medical opinion noted that the Veteran reported a history of asbestos exposure, but did not mention military service.

The VA examiner's medical opinion, based on a June 2003 evaluation, noted that the Veteran spent the better part of his five years in the Navy on a ship as a mechanic with boiler room exposure.  The Veteran reported that easily visible asbestos dust was frequently in the air, and that the aerosolation of particles increased with the shock of fired guns.  He was given no protection such as a mask or respirator.  The Veteran, a lifelong non-smoker, reported symptoms of dyspnea with exercise beginning around 1988.  At the time of the exam, he could walk a mile but had to stop several times due to dyspnea.  Other symptoms included sputum production, recurrent chest infections 10-11 times per year with increased mucoid sputum, and a fairly persistent cough several times throughout the day and night which was exacerbated by cold air and exercise.  The Veteran had a history of sleep apnea and used a C-pap machine.  His medications included occasional use of Albuterol and Atrovent, and frequent use of a saltwater nose spray.  Physical examination revealed some delayed expiratory phase, as well as scattered expiratory wheeze after hyperventilation.  The VA examiner concluded that the Veteran's symptoms and pulmonary function studies were most consistent with asthmatic bronchitis, opining that it was not as likely as not that the Veteran's pulmonary symptoms were related to service.

Based on the above evidence, the RO issued the June 2003 rating decision denying service connection for asbestosis on the basis that there was no medical documentation of a connection between service and any current asbestosis.  The RO noted that the service medical and administrative records were negative for asbestosis or the treatment thereof.  The RO further noted that while private treatment records from Drs. M. and K. showed reduced functional residual capacity on pulmonary function studies, and pleural plaques/thickening on chest x-rays, the VA examiner opined that present pulmonary symptoms were not as likely as not related to the Veteran's military service.  

Evidence submitted since the last final rating decision

Evidence received subsequent to the June 2003 rating decision consists of VA treatment records dated November 2007 through August 2008 and three chest x-rays taken in March 2003, June 2003, and December 2007.  The Veteran has also submitted duplicate medical evidence; namely the private treatment records of Drs. M. and K.

The new VA treatment records from 2007 address a malfunction of the Veteran's Bi-pap machine for sleep apnea.  The records do not reflect treatment of any other pulmonary or respiratory complaint.  In November 2007 the Veteran reported on his enrollment sheet, in relevant part, histories of: COPD/emphysema, pneumonia, sleep apnea, and asbestosis.  In December 2007 the Veteran reported that he was diagnosed with asbestosis in 2000, and Dr. B. noted a history of Navy service from 1965-69 on board ship as a machinist.  On examination, the lungs were clear to auscultation bilaterally.  The sole mention of asbestosis by a doctor in these records was in an assessment, where Dr. B. noted a history of asbestosis (but appreciated no symptoms) and ordered a chest x-ray for follow up.  The result was the newly submitted chest x-ray dated December 2007, which listed a clinical history of asbestosis but yielded no pulmonary findings.  The lungs were found to be normal.

Both of the 2003 chest x-rays were negative for pulmonary disease.  The March x-ray listed a clinical history of Agent Orange and showed no focal opacities suggestive of an acute process.  The June x-ray listed a clinical history of asbestosis and showed no active infiltrates, consolidations, or cardiomegaly.

The VA treatment records from February to August 2008 continue to note a personal history of asbestos exposure, but physical examination showed lungs clear to auscultation and absence of dyspnea on walking.  The only pulmonary or respiratory complaint treated was sleep apnea.

Conclusion

The Board finds that additional evidence received after the June 2003 rating decision is duplicative, cumulative, and redundant of previously considered evidence indicating that the Veteran has a history of asbestos exposure.  

Specifically, the Board finds that the private treatment records of Drs. M. and K. were previously submitted; thus, they are not new and cannot be grounds for reopening the claim.  Moreover, the Veteran's current lay contention that he has been diagnosed with asbestosis is cumulative and redundant of those previously considered private treatment records.  

Conversely, the VA treatment records and x-rays received subsequent to the June 2003 rating decision were not previously submitted to agency decision makers and are therefore new under §3.156(a).  Nevertheless, in order to be material under §3.156(a), the newly submitted evidence must relate to an unestablished fact necessary to substantiate the claim and must raise a reasonable possibility of substantiating the claim.  The unestablished fact necessary to substantiate the claim in this case is that the asbestosis was incurred in or was aggravated by service.  None of the newly submitted evidence specifically addresses the etiology of the asbestosis, nor does it provide any medical opinion suggesting that the condition began in or was aggravated by service.

Consequently, the newly submitted evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Moreover, even presuming the credibility of that newly received evidence, it does not raise a reasonable possibility of substantiating the Veteran's previously denied asbestosis claim.  38 C.F.R. § 3.156(a).  

Therefore, the Board must find that new and material evidence has not been received to reopen the claim of entitlement to service connection for asbestosis.  As such, the previous denial of the Veteran's claim must be confirmed and continued.


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for asbestosis, the appeal is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


